In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of mental illness, the parents separately appeal from an order of fact-finding and disposition of the Family Court, Kings County (Elkins, J.), dated November 25, 2005, which, after a fact-finding hearing, terminated their parental rights upon a finding that they are presently and for the foreseeable future unable by reason of mental illness to provide proper and adequate care for the subject child, and transferred guardianship and custody of the child to the Commissioner of Social Services of the City of New York and Concord Family Services, Inc., for the purpose of adoption.
Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
The father’s claim that he was denied the effective assistance of counsel is without merit (see Matter of Sanovia G., 245 AD2d 207 [1997]; Matter of Angela Marie N., 223 AD2d 423, 424 [1996]; cf. Matter of Nicholas GG., 285 AD2d 678, 679-680 [2001]).
*813Moreover, we have reviewed the record and agree with the mother’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal as to her. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; Matter of Justina Rose D., 28 AD3d 659 [2006]). Schmidt, J.E, Crane, Skelos and Fisher, JJ., concur.